DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 02/08/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flitsch et al. (US 2017/0305137).
As to claim 11, Flitsch et al. discloses a mobile additive manufacturing device (see abstract). The additive device can forming three dimensional shapes/objects via layer by layer deposition (see abstract). The system has a drive system that allows the apparatus to move along a surface (platform movement over a terrain, see 0011, 0100). The system can have a print head (additive manufacturing system that prints material to the surface based on a digital model that is process by the controllers in the system (see 0004, 0012, and 0075). The system has a structure material holding location that is coupled to the platform (see Fig. 13A, 0146). The system can have a vision system that can be used to determine the location of the device where the system can be on or within the device. The system can use sensors to ermine the topography of a surface (see 0015, 0063 and 0103). The system has a memory device that is 
As to claim 12, the movement of the device requires movement of the platform (see 0084).
As to claim 13, the material can be concrete (see 0146, 0148).
As to claim 14, a supporting structure member feeder can be coupled to the platform (see 0146-0148). 
As to claim 15, the support can be applied via layers of extruded material (see 0146-0148).
As to claim 16, the material can be extruded plastic (see 0142).
As to claim 17, building of the structure requires optimizing movement of the device and platform (see 0132).
As to claim 19, feedback from the sensor located near the print head is used to control the extrusion (see 0015, 0103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (US 2017/0305137) as applied to claim 1 above in view of Strausfeld et al. (US 4249876).
The teachings of Flitsch as applied to claim 1 are as stated above.
Flitsch et al. fails to teach determining a rate of feed for the extrusion based upon a consistency of the extrusion. 
Fitsch et al. disclosed the system comprises a feed apparatus (see 0142). Fitsch et al. states the specified rate of extrusion can be controlled in order to obtain a desired result (see 0014). 
Strausfeld et al. is related to controlling of plastic extrusion. Stausfeld et al. states that fed material may not have a uniform consistency therefore the feed rate of the material may vary (see col. 1, lines 28-33). The feed rate is a result effective variable based upon the consistency of the feed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Flitsch to include varying the feed rate of the structural material based upon the consistency of the feed as taught by Stausfeld et al. One would have been motivated to do so since the feed rate is a result effective variable that can further determine the viscosity and extrusion rate of the material onto the surface to be coated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen et al. (US 2016/0116904) discloses a system for 3D printing which comprises a printer on a platform that moves along a terrain (see Fig. 2, 0019). The system uses a positioning system to providing location information to determine the route used to move the 3D printer (see 0024). Jensen et al. uses a GPS system to determine the location of the printer relative to the customer site. The positioning system can determine the terrain along the route and a computer is used to determine the optimal print rate of the printer based on the terrain (see 0025). The computer The printer can be used to print various materials such as thermoplastics, rubber, modeling clay, etc. (see 002).

    PNG
    media_image1.png
    445
    704
    media_image1.png
    Greyscale

Giles (US 2018/0071949) discloses an apparatus for a concrete construction system having onsite molding and casting (see abstract). Giles uses an automated construction system with 3D printing where an object is build layer by layer by extruding material onto a print surface (see 

    PNG
    media_image2.png
    386
    590
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715